DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Drawings
The drawings were received on 11/24/2021.  These drawings are accepted.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “…such that surfaces of the fourth structure abut inner surface of the third structure…”.  The underlined portion lacks an indefinite article. Appropriate correction is required.
Suggestion: “…such that surfaces of the fourth structure abuts an inner surface of the third structure…”

Claim 7 is objected to because of the following informalities:  Claim 7 recites
“…a hexagonal ferroelectrics…” The underlined portion is grammatically incorrect. 
Suggestion: “…a hexagonal ferroelectric…” OR “…hexagonal ferroelectrics…”

Claim 12 is objected to because of the following informalities:  Claim 12 recites “…wherein the first section of the third structure are adjacent to the first section of the second structure…”. The underlined portion is grammatically incorrect. 
Suggestion: “…wherein the first section of the third structure is adjacent to the first section of the second structure…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-10, 12-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano).

Re claim 1, Ochiai teaches a capacitive structure comprising: 
a first structure (22 Col. 8 lines 23-26) comprising a refractive inter-metallic (Ti), wherein the first structure extends in a first direction (vertical); 
x or LSCO Col. 11 lines 13-16), wherein the second structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section extends in a second direction (horizontal) orthogonal to the first direction, wherein the second section is parallel to the first section, and wherein portions of the third section are adjacent to the first and second sections such that the third section extends in the first direction; 
a third structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising ferroelectric material, wherein the third structure comprises (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section of the third structure is adjacent to the first section of the second structure, wherein the second section of the third structure is adjacent to the second section of the second structure, and wherein the third section of the third structure is adjacent to the third section of the second structure wherein the first and the second sections of the third structure are parallel to one another and extend along the second direction (Fig. 3)

Ochiai does not explicitly teach a side structure adjacent to a side of the first section of the second structure, wherein the side structure comprises an insulative material, wherein the insulative material includes one or more of an oxide of: Ti or Mg. . However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)



It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).

The motivation to do so is that a TiAlO conformal barrier layer provides the predictable result of preventing hydrogen from diffusing into and out of the ferroelectric capacitor region which deteriorates characteristics of the capacitor ([0068]).

Re claim 2, Ochiai teaches comprising a fourth structure (23 Col. 8 lines 26-27) comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the fourth structure is between (see Applicant’s definition of “between” [0037] of the instant application) the first and second sections of the third structure such that surfaces of the fourth structure abut inner surface of the third structure, and wherein a portion of the fourth structure is adjacent to a portion of the third section of the third structure (Fig. 3).

Re claim 4, Ochiai further teaches wherein the refractive structure is a first refractive inter-metallic, and wherein the capacitive structure comprises a fifth structure (portion of 29 which fills opening 28) comprising a second refractive inter-metallic (aluminum), 

Re claim 5, Ochiai and Nagano teach forming a sixth structure (conformal hydrogen barrier layer 12 from Nagano when applied to Ochiai would cover the left and right side of the capacitive structure as defined by the presence of the electrode 28 thus the side structure would be the conformal film on the left side and the sixth structure would be the conformal film on right side) adjacent to a side of the second section of the second structure, wherein the sixth structure comprises a barrier material (Nagano [0029]).

Re claim 6, Ochiai teaches wherein the ferroelectric material is one of: perovskite, hexagonal ferroelectric, or improper ferroelectric (perovskite BiXSrYTa2O9 Col. 8 lines 36-37 including Tables 4, 5 and 6).

Re claim 8, Nagano further teaches wherein the barrier material includes one or more of an oxide of: Ti, Al, or Mg (Nagano [0029]).

Re claim 9, Ochiai teaches wherein the first refractive inter-metallic or the second refractive inter-metallic include one or more of: Ti, Al, Ta, W, or Co (Col. 9 lines 14-26).

Re claim 10, Ochiai teaches wherein the first and second conductive oxides include oxides of one of: 
Ru, Pd, Ps, or Re when the ferroelectric material is a perovskite (RuOx Col. 11 lines 13-16); 
PtCo, PdCo, delafossite structured hexagonal metallic when the ferroelectric material is hexagonal ferroelectrics; 
Fe, LiV; or 
InTi.

Re claim 12, Ochiai teaches a method for forming a capacitive structure, the method comprising: 
forming a first structure (22 Col. 8 lines 23-26) comprising a refractive inter-metallic (Ti), wherein the first structure extends in a first direction (vertical direction Fig. 3), wherein the first direction is along an x-y plane;
forming a second structure (26 Col. 11 lines 13-14) comprising a first conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the second structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section extends in a second direction (horizontal direction Fig. 3) orthogonal to the first direction, wherein the second section is parallel to the first section, and wherein portions of the third section are directly connected to the first and second sections such that the third section extends in the first direction; 
forming a third structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising a ferroelectric material, wherein the third structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section of the third structure are adjacent to the first section of 

Ochiai does not explicitly teach a side structure adjacent to a side of the first section of the second structure, wherein the side structure comprises an insulative material, wherein the insulative material includes one or more of an oxide of: Ti or Mg. . However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).

The motivation to do so is that a TiAlO conformal barrier layer provides the predictable result of preventing hydrogen from diffusing into and out of the ferroelectric capacitor region which deteriorates characteristics of the capacitor ([0068]).


Re claim 13, Ochiai teaches comprising a fourth structure (23 Col. 8 lines 26-27) comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the fourth structure is between (see Applicant’s definition of “between” [0037] of the instant application) the first and second sections of the third structure, and wherein a portion of the fourth structure is adjacent to a portion of the third section of the third structure (Fig. 3).

Re claim 15, Ochiai further teaches wherein the refractive structure is a first refractive inter-metallic, and wherein the capacitive structure comprises a fifth structure (portion of 29 which fills opening 28) comprising a second refractive inter-metallic (aluminum), wherein the fifth structure is adjacent (close to with one or more things between them see Applicant’s definition of ‘adjacent’) to the fourth structure (Fig. 3 Col. 9 line 27-46).

Re claim 16, Ochiai and Nagano teach forming a sixth structure (conformal hydrogen barrier layer 12 from Nagano when applied to Ochiai would cover the left and right side of the capacitive structure as defined by the presence of the electrode 28 thus the side structure would be the conformal film on the left side and the sixth structure would be the conformal film on right side) adjacent to a side of the second section of the second structure, wherein the sixth structure comprises a barrier material (Nagano [0029]).

Re claim 17, Ochiai teaches wherein the ferroelectric material is one of: perovskite, hexagonal ferroelectric, or improper ferroelectric (perovskite BiXSrYTa2O9 Col. 8 lines 36-37 including Tables 4, 5 and 6).

Re claim 20, Ochiai teaches wherein the first refractive inter-metallic or the second refractive inter-metallic include one or more of: Ti, Al, Ta, W, or Co (Col. 9 lines 14-26).

Claims 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 2012/0313218 AQ1 (Fujimori).

Re claim 3, Ochiai and Nagano teaches the capacitive structure of claim 1 and Ochiai further teaches comprising a fourth structure (lower electrode 23 Col. 8 lines 26-27); and wherein the fourth structure is between the first and second sections of the third structure (Fig. 3).

Ochiai does not explicitly teach wherein the fourth structure comprises: a stack of layers of a first material and a second material, wherein the first material includes one of: Cu, Co, Ru, Ta, or W, and wherein the second material includes one of: Cu, Co, Ru, Ta, W, TaN, or WN.  However, Ochiai does teach that the fourth structure is ruthenium oxide (RuOx or LSCO Col. 11 lines 13-16).

2 ([0057]) (Fig. 2).

It would have been obvious at the time of the invention to add the invention of Fujimori, including forming the lower electrode of Ochiai as a stack of Ru and RuO-2.

The motivation to do so is that the electrode bilayer of Ru and RuO2 provides the predictable result of preventing deterioration of the ferroelectric film during manufacture ([0010-0019]).

Nagano teaches a layer (as already combined in rejection of claim 1 TiAlO 1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) around three sections of the stack (conformal layer around the capacitor Ochiai in the combination would result in the layer being around all horizontal and vertical portions of 23), wherein the layer comprises Ti and Al.

Re claim 14, Ochiai and Nagano teaches the method of claim 12 and Ochiai further teaches comprising a fourth structure (lower electrode 23 Col. 8 lines 26-27) between the first and second sections of the third structure (Fig. 3).

Ochiai does not explicitly teach wherein the fourth structure comprises: a stack of layers of a first material and a second material, wherein the first material includes one of: Cu, Co, Ru, Ta, or W, and wherein the second material includes one of: Cu, Co, Ru, Ta, W, x or LSCO Col. 11 lines 13-16).

Fujimori teaches a ferroelectric RAM wherein the lower electrode is a bilayer of Ru and RuO2 ([0057]) (Fig. 2).

It would have been obvious at the time of the invention to add the invention of Fujimori, including forming the lower electrode of Ochiai as a stack of Ru and RuO-2.

The motivation to do so is that the electrode bilayer of Ru and RuO2 provides the predictable result of preventing deterioration of the ferroelectric film during manufacture ([0010-0019]).

Nagano teaches a layer (as already combined in rejection of claim 1 TiAlO 1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) around three sections of the stack (conformal layer around the capacitor Ochiai in the combination would result in the layer being around all horizontal and vertical portions of 23), wherein the layer comprises Ti and Al.

Claims 7, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 20080073680 (Wang).

Re claim 7, Ochiai and Nagano teach the apparatus of claim 1 however Ochiai does not explicitly teach wherein the ferroelectric material includes one of: 
a perovskite which includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3; 
a hexagonal ferroelectric includes one of: YMnO3, or LuFeO3; or 
a hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); or
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100. However, Ochiai does teach wherein the perovskite can be formed of (BiXSrYTa2O9) (Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).



The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for the same purpose as the BiXSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Re claim 18, Ochiai and Nagano teach the method of claim 12 however Ochiai does not explicitly teach wherein the ferroelectric material includes one of: 
a perovskite which includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3; 
a hexagonal ferroelectric includes one of: YMnO3, or LuFeO3; or 

an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100. However, Ochiai does teach wherein the perovskite can be formed of (BiXSrYTa2O9) (Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).

It would have been obvious at the time of the invention to add the invention of Wang including forming the perovskite of Ochiai of either lanthanum doped PLZT or any of LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3.

The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for XSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Re claim 19, Nagano teaches wherein the barrier material includes one or more of an oxide of: Ti, Al, or Mg (Nagano [0029]).

Re claim 21, Ochiai teaches wherein the first and second conductive oxides include oxides of one of: 
Ir, Ru, Pd, Ps, or Re when the ferroelectric material is a perovskite (RuOx Col. 11 lines 13-16); 
PtCo, PdCo, delafossite structured hexagonal metallic when the ferroelectric material is hexagonal ferroelectrics; 
Fe, LiV; or
InTi.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of WO 2013147295 (Shimada).

Re claim 11, Ochiai and Nagano teach the apparatus of claim 5, but Ochiai does not explicitly teach wherein the perovskite is doped with Sc or Mn to control leakage through the third structure.

Shimada teaches perovskite material doped with Mn in the B site of the perovskite ([0048-0053]) which can be used in a ferroelectric memory ([0150]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to dope the perovskite of Ochiai with manganese.

The motivation to do so is that doping perovskite with manganese provides the predictable result of enhancing the mechanical quality factor of the material ([0053]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 20080073680 (Wang) further in view of WO 2013147295 (Shimada).

Re claim 22, Ochiai, Nagano and Wang teach the method of claim 18, but Ochiai does not explicitly teach wherein the perovskite is doped with Sc or Mn to control leakage through the third structure.

Shimada teaches perovskite material doped with Mn in the B site of the perovskite ([0048-0053]) which can be used in a ferroelectric memory ([0150]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to dope the perovskite of Ochiai with manganese.

The motivation to do so is that doping perovskite with manganese provides the predictable result of enhancing the mechanical quality factor of the material ([0053]).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano)  further in view of 20200004583 (Kelly).

Re claim 1, Ochiai teaches a system comprising: 
a memory comprising a capacitive structure;
wherein the capactivie structure comprises: 
a first structure (22 Col. 8 lines 23-26) comprising a refractive inter-metallic (Ti), wherein the first structure extends in a first direction (vertical); 
a second structure (26 Col. 11 lines 13-14) comprising a first conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the second structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section extends in a second direction (horizontal) orthogonal to the first direction, wherein the second section is parallel to the first section, and wherein portions of the third section are adjacent to the first and second sections such that the third section extends in the first direction; 
a third structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising ferroelectric material, wherein the third structure comprises (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section of the third structure is adjacent to the first section of the second structure, wherein the second section of the third structure is adjacent to the second section of the second structure, and wherein the third section of the third structure is adjacent to the third section of the second structure wherein the first and the second sections of the third structure are parallel to one another and extend along the second direction (Fig. 3)

Ochiai does not explicitly teach a side structure adjacent to a side of the first section of the second structure, wherein the side structure comprises an insulative material, wherein the insulative material includes one or more of an oxide of: Ti or Mg. . However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).

The motivation to do so is that a TiAlO conformal barrier layer provides the predictable result of preventing hydrogen from diffusing into and out of the ferroelectric capacitor region which deteriorates characteristics of the capacitor ([0068]).

However, Ochiai does not explicitly teach that the non-volatile memory is coupled to an artificial intelligence processor in a system.

Kelly teaches a system having an artificial intelligence processor (309 [0044]) coupled to a non-volatile memory (324 [0044]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the FERAM of Ochiai in a processor system including an artificial intelligence processing system.

The motivation to do so is that all processors require memory and the non-volatile FeRAM memory of Ochiai provides the predictable result of having high-speed rewriting (Ochiai Col. 1 lines 17-19).

Re claim 24, Ochiai teaches wherein the ferroelectric material is one of: perovskite, hexagonal ferroelectric, or improper ferroelectric (perovskite BiXSrYTa2O9 Col. 8 lines 36-37 including Tables 4, 5 and 6).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of 20200004583 (Kelly) further in view of US 20080073680 (Wang).

Re claim 24, Ochiai, Nagano and Kelly teach the system of claim 23 however Ochiai does not explicitly teach wherein the ferroelectric material includes one of: 
a perovskite which includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3; 
a hexagonal ferroelectric includes one of: YMnO3, or LuFeO3; or 
hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); or
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100. However, Ochiai does teach wherein the perovskite can be formed of (BiXSrYTa2O9) (Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).

It would have been obvious at the time of the invention to add the invention of Wang including forming the perovskite of Ochiai of either lanthanum doped PLZT or any of LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3.

The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for the same purpose as the BiXSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection relies on Nagano to teach the new limitation requiring the insulative film to be an oxide of Ti or Mg as explained in the rejections above. All arguments were drawn to the previous prior art failing to teach the newly amended limitation and thus the arguments are moot in light of the new rejections made as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812